        Case 1:17-cv-00114-TJK Document 58 Filed 11/19/18 Page 1 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA


J(ELLI D, HAKE, et al.,

                Plaintiffs,

                -against-                                 Case No.: 17-cv-114 (TJK)

BANK MARK.AZ! JOMHOURI ISLAM!
IRAN, et al.,

                Defendants.



                            PROTECTIVE AGREEM11:NT AND ORI ER

       IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Kelli D. Hake et al.

(collectively, "Plaintiffs") and non-party Credit Agricole Corporate and. Investment Bank - New

York Branch. ("CA-CIB") by and through their respective undersigned counsel, as follows:

        1.      This Protective Agreement (the "Agreement") applies to "Confidential

Information," as defined below, produced, or otherwise disclosed by CA-CIB to Plaintiffs.

       2.       The term "Confidential Information" as used in this Agreement means any

record, document, thing, or information that is designated or labeled "Confidential" by CA-

CIB.

       3.       Plaintiffs shall have. the Agreement entered by the Court in the above-captioned

action (the "Action") before CA-CIB 's Confidential Information is shared with Plaintiffs.

       4.       Confidential Infonnation shall. not be used or disclosed for any purpose other than

in relation to Plaintiffs' claims against the Defendants in the Action,




                                                 -l•
          Case 1:17-cv-00114-TJK Document 58 Filed 11/19/18 Page 2 of 4




          5,   Confidential Information may be used in connection with discovery proceedings

in the Action and as evidence in any application, motion, hearing, trial, or other proceeding in the

Action.

       6.      Once Confidential Information is produced, it may be disclosed, summarlzed or

otherwise communicated in whole or in part only to the following persons, who may make use of

such information only in connection with the Action.

               a.      counsel who represent parties iri the Action, and employees and ag_ents

                       of such counsel assisting in the preparation or conduct thereof for use

                       in accordance with this Stipulation;

               b.      experts or consultants assisting counsel for those parties in the Action;

               c.      potential or anticipated witnesses, and their counsel, in the Action;

               d.      the courts in the Action;

               e.      court reporters employed in connection with the Action; and

               f.      any person that may be examined as a witness at trial in the Action

                       concerning any Confidential Information.

       7.      Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expert, or consultant shall be provided a copy of

this Protective Agreement and Order. Any disclosure of Confidential Information to witnesses,

experts and/or consultants must be useful or necessa'ry, in the opinion of counsel, for. the

preparation for or conduct of the Action.

          8.   The inadvertent disclosure by CA-CIB of any information subject to the claim of

attorney-client privilege, attorney work-product, or similar ground on which disclosure of such

information should not have been made, shall not be construed as a waiver of such claim .



                                                 -2-
        Case 1:17-cv-00114-TJK Document 58 Filed 11/19/18 Page 3 of 4




Neither shall this Agreement be construed as requiring CA-CIB or any other branch or subsidiary

of CA-CIB to commit any act that would violate any domestic, federal, state or local law, or

any law of a foreign jurisdiction. The inadvertent disclosure in vio1ation of such law shall

not be considered a waiver thereof.

       9.     Plaintiffs and CA-CIB further recognize that the obligations embodied herein

shall not apply to information already in the public domain, or information already known to

counsel of the Plaintiffs or Plaintiffs, consultants or experts, or infonnation obtained from a

third party not under any obligation of confidentiality to CA-CIB regarding the infonnation.

       10.    Any Confidential Information filed or otherwise submitted in any court

proceeding related to the Action shall be lodged under seal. Any person filing, submitting

or otherwise using Confidential Information in any such proceeding shall make a reasonable

effort to prevent the Confidential Information from becoming part of the public rec_ord,

including, without limitation, seeking an order permanently excluding any Confidential

Information used in the proceeding from the public record.

       11.    The obligations under this Protective Agreement and Order shall surviv~ the

tennination of the Action and continue to bind Plaintiffs and CA-ClB and the parties to whom

Confidential Infonnation is disclosed.

       12.    This Protective Agreement and Order may be signed by counse\ in

counterparts with the same force and effect as if all signatures appear on one document and

email or facsimile copies of signatures shall have the same force and effect as original

signatures.

       13 .   This Agreement shall be governed        by, and construed     and interpreted in

accordance with the law of the State of New York. Any action or proceeding related in any



                                              -3-
        Case 1:17-cv-00114-TJK Document 58 Filed 11/19/18 Page 4 of 4




way to this Agreement shall be brought in any State or Federal court located in the I st

Judicial District, State of New York. The parties hereby irrevocably and unconditionally

waive trial by jury in any such action or proceeding.

Dated: October 11, 2018




By:    Pt&
      ' Gerard Filitti
                                               BY: ~ ~
                                                ~                E.Neuhaus

 OSEN LLC                                      SULLIVAN & CROMWELL LLP
.2 University Plaza, Suite 402                 125 Broad Street
Hackensack, NJ 07601                           New York, NY 10004
Telephone: 201 265-6400                        Telephone: 212-558-4240
gfilitti@osenlaw.com                           neuhausj@sullcrom.com

Counsel for Hake Plaintiffs                         Counsel for Credit Agricole Corporate
                                                    and Investment Bank- New York Branch


SO ORDERED:




~VI(..~~                 /l ) l 0/K
